Citation Nr: 0919839	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-19 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1978 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Based upon the preponderance of the competent and probative 
medical evidence of record, multiple sclerosis is not related 
to active military service or any incident thereof, and was 
not manifested either in service or within seven years after 
separation from service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, nor may multiple sclerosis be presumed to have been 
incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In February 2005 and September 2005 VA sent the Veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The letters 
informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical 
records, employment records, or records from other Federal 
agencies.  He was advised that it is his responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in his possession to the 
RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the July 2005 and March 2006 
rating decisions, May 2006 SOC, and January 2007 SSOC 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VA's notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Sanders, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and multiple 
sclerosis becomes manifest to a degree of 10 percent or more 
within seven years after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The Veteran has been found to have to following service 
connected disabilities: low back strain with degenerative 
disc disease at L3-4 with an evaluation of 40 percent; right 
knee subpatellar chondromalacia with an evaluation of 10 
percent; and scars, right frontal area and left forearm, with 
a noncompensable evaluation.

The service treatment records show that after getting a 
smallpox vaccination in October 1978 the Veteran complained 
of a sore left arm, fingers that felt swollen on the left 
side, and a growth under the left side of his neck.  At 
January 1979 treatment, he complained of occasional 
blackouts, left side weakness, right eye droop, blurred 
vision, and decreased energy with easy fatiguing since 
receiving the smallpox vaccination.  A neurological 
examination was normal.  At March 1981 internal medicine 
treatment, the Veteran complained of a sore neck, dizziness 
at the end of the day, and sore and bloodshot eyes.  An 
assessment was deferred but the treating physician doubted 
that there were organic problems.  In September 1981, a 
family physician was unable to determine whether there was a 
reasonable chance that the symptoms the Veteran had after his 
October 1978 smallpox vaccination were related to the 
vaccination.  The Veteran was referred to a neurologist, who 
felt that he should not receive a smallpox vaccination as 
long as he stayed in the continental United States.  If the 
Veteran were to leave the continental United States or remain 
in the service for more than another year, a physician was to 
review his case to recommend whether he should receive 
another smallpox vaccination.  On a May 1982 medical history 
report, the Veteran indicated that he then had, or had 
previously had, cramps in his legs.  On a physical 
examination he was found to be normal from a neurological 
standpoint.

At October 1983 private treatment for his right knee, it was 
noted that the Veteran had some evidence of spotty areas of 
numbness in the right leg, but none in a radicular type 
pattern.  His diagnosis included, "Recurrent lumbosacral 
strain superimposed on old neurologic syndrome from his 
generalized smallpox problem, with no evidence of 
radiculopathy."

In September 1987 the Veteran had treatment with N.M.N., 
M.D., a neurologist, following a workplace injury.  Dr. N 
noted that the Veteran had suffered an adverse reaction in 
1979 to a smallpox vaccination which evidently had produced a 
demyelinating central nervous system process.  Since that 
episode the Veteran had had a tendency for fatigue, low back 
aching, and lower extremity aching that would occur 
sporadically.  A neurological examination revealed that 
cranial nerves II-XII were normal, and a funduscopic 
examination was normal.  A mental status test showed no 
evidence of an organic mental state.  Deep tendon reflexes 
were 1+ symmetrically and there were not Babinski or other 
pathological reflexes.  A motor examination showed no 
wasting, weakness, impairment of tone, or loss of associated 
movements.  Sensory testing showed normal perception of 
vibration, light touch, pin prick and proprioception, and 
cortical sensory function disclosed no abnormalities.  The 
Veteran had normal finger dexterity and gross coordination 
movements in the upper and lower extremities, including heel-
to-shin testing and tandem gait.  There was no evidence of 
language dysfunction, and parietal functioning was normal.  
His gait was normal and no vascular bruits were heard in the 
neck over the cranium.

October 1987 private treatment notes indicate that the 
Veteran continued to have L'hermitte's sign.  March 1988 
private treatment records indicate that the Veteran fatigued 
easily and had muscle spasms.  It was noted that he had a 
history of L'hermitte's sign.

At April 1998 VA treatment, a physician found no explanation 
from an MRI scan to account for the Veteran's claudicatory 
symptoms or his radiculopathy, which was bilateral but 
somewhat worse on the left.

At September 1998 VA ambulatory care for his low back, the 
Veteran's reflexes were average and his strength was normal 
throughout, and sensation was decreased in a small patch on 
the left anterolateral thigh.

At a January 2001 private neurosurgical evaluation with 
R.H.S., M.D., Ph.D., which was due to a cervical injury 
sustained in an automobile accident in the 1990s, the Veteran 
reported an electrical tingling that went up and down his 
spine and legs.  In addition, he reported some fatigability 
in his left arm and complained of decreased fine motor 
control in his hands.  On examination, he had excellent fine 
motor control in both hands.  Dr. S opined that his 
neurological examination was unremarkable except for the 
sensory change.  He noted that since the Veteran had 
described L'hermitte's phenomenon, there was a concern of 
spinal cord compression or lesion at some level.

The Veteran had a private neurological evaluation in April 
2001.  The physicians opined that the L'hermitte's sign was 
secondary to the prior cervical spine injury, and there was 
no evidence of myelopathy on examination.

At January 2004 primary care, the Veteran reported the 
gradual onset of decreased sensation in the right leg over 
the prior six weeks.  He also said that he had low back pain 
with accompanying sciatica, and he experienced paresthesias 
with allodynia over both medial and lateral surfaces of the 
upper and lower leg.  His toes were "dead numb."  

The Veteran was found to have numbness and weakness with 
enhancing lesions on the spinal cord suggestive of multiple 
sclerosis at November 2004 VA neurology treatment, and a 
probable diagnosis was made.  He reported having months of 
disorientation, fatigue, memory lapses, and drooping of the 
left eyelid after his 1978 smallpox inoculation.  Since that 
time, the Veteran said that he had had symptoms of electrical 
sensations up and down his spine when bending his neck 
forward.  Cervical spine surgery in 2002 had alleviated neck 
pain but had not stopped the electrical sensations.  

At December 2004 VA neurology treatment, the Veteran reported 
L'hermitte's phenomenon and odd tingling paresthetic numbness 
below the mid-chest bilaterally.  He was having difficulty 
with balance and urine retention.  On examination his 
strength was full in the upper extremities but he could not 
hop on either foot.  Foot dorsiflexion was normal, deep 
tendon reflexes were somewhat diminished in the upper 
extremities and normal in the lower extremities, and 
sensation to pin was reduced in a patchy distribution, most 
predominantly in the left lateral thigh.  The treating 
neurologist felt that there was no electrodiagnostic evidence 
of a peripheral neuropathy.  It was noted at January 2005 VA 
neurology treatment that the Veteran had had multiple 
sclerosis for several years and that limited him due to his 
legs being numb and having incoordination.  He was seen for a 
VA neurological evaluation in February 2005 after complaining 
of eye pain in the emergency room.  The eye examination was 
essentially normal, and the rest of the neurological 
examination was noted as stable since November 2004.

At August 2005 VA emergency room treatment the Veteran 
reported that in the last few days he had had some increased 
spasticity in his legs.  The Veteran could not ride a 
bicycle, and was having difficulty walking.  He had a 
constant right side headache and when he looked to the left 
he got a bright light on the right side.  The Veteran had 
been numb from the chest down for many months and the edge of 
his right lips were going numb.  The treating physician 
opined that the Veteran was having an exacerbation of 
multiple sclerosis.

E.C.A., M.D., a retired VA neurologist, wrote in October 2005 
that during the Veteran's active service he was noted to have 
patchy areas of hypesthesia on his body and that this is a 
frequent finding in multiple sclerosis, although many 
physicians misunderstand it.  Dr. A also wrote that 
L'hermitte's sign is a common finding in multiple sclerosis.  
In a September 2005 email to Dr. A that has been associated 
with the claims file, the Veteran asked whether a whiplash 
injury can cause L'hermitte's sign and whether a whiplash-
like event can account for an intraspinal injury.  Dr. A 
response, in its entirely, was, "No."  Dr. A wrote in 
October 2005 that when multiple sclerosis lesions are new or 
relatively new (up to several years), they will not show up 
on a CT scan or MRI.

The Veteran reported at December 2005 VA neurology treatment 
that his ability to perform cognitive tasks was impaired and 
that he had double and triple vision.  The treating 
physicians, who included J.H.R., M.D., opined that the 
Veteran's examination was relatively unchanged.

An April 2006 RO Informal Conference Report signed by the 
Veteran states that the Veteran felt this his multiple 
sclerosis was due to his smallpox vaccination and that he had 
been symptomatic since 1979.  It was agreed that a VA 
examination would be scheduled to determine whether multiple 
sclerosis was manifested in or related to service.  In a 
statement dated in March 2006 but received by the RO six days 
after the informal conference in April 2006, the Veteran 
requested that he have a VA examination with Dr. R.

He underwent a VA examination later in April 2006 with R.S., 
M.D., a board certified neurologist.  The Veteran complained 
of leg numbness from his waist down, and he could not 
determine exactly when this began.  He noted difficulty with 
cognition, easy fatigability, a sensation of generalized 
weakness in his lower extremities, a pressure pain in his 
lower extremities, difficulty with coordination, difficulty 
initiating urination, and erectile dysfunction for the last 
year and a half.  Dr. S wrote in his examination report that 
the Veteran indicated that he had L'hermitte's phenomenon 
beginning in 1984.

On clinical evaluation the Veteran was oriented and alert, 
although Dr. S felt there were some deficiencies in remote 
and recent memory.  Gait was normal, and he walked without 
assistive devices.  On motor examination there was subtle 
weakness in the muscles of the left limbs that was extremely 
mild, and strength elsewhere was normal.  Reflexes were 
somewhat diminished in the upper extremities, normal in the 
knees, and somewhat diminished in the ankles.  Plantar 
responses were flexor, and on sensory examination positional, 
vibratory sense, stereognosis, and graphesthesia were normal.  
There was a very slight decrease in temperature and touch 
sensation in the left upper and lower extremities.  There was 
patchy decreased pin sensation in the left upper and lower 
extremities and the right lower leg and foot that did not 
follow the distribution of a peripheral nerve or nerve root.

Dr. S wrote that it is virtually impossible to determine when 
multiple sclerosis actually begins in any single individual.  
He felt that, based on the medical evidence of record, the 
diagnosis for the Veteran could be established in November 
2004 and could not be confirmed before then.  Dr. S noted 
that there could have been some type of demyelinating process 
from the Veteran's smallpox vaccination, but that there was 
no evidence in the medical literature that immunizations of 
any sort cause the development of multiple sclerosis.  
However, he noted that there is some data showing that 
various immunizations and vaccinations may result in the 
exacerbation of multiple sclerosis in individuals who already 
have been diagnosed.  Dr. S concluded that the Veteran's 
smallpox vaccination did not cause multiple sclerosis or 
exacerbate an underlying but undiagnosed multiple sclerosis.

The Veteran noted in an April 2006 letter to Dr. S that a 
National Multiple Sclerosis Society publication indicates 
that five percent of multiple sclerosis patients do not show 
lesions or have lesions that will show up on an MRI.  He 
continued that he therefore could have had multiple sclerosis 
before he was diagnosed based on MRI results.

Dr. R wrote in July 2006 letter that the Veteran was found to 
be experiencing L'hermitte's sign in April 2001, and that 
this sign is associated with plaque formation in the cervical 
cord secondary to multiple sclerosis.  In addition, Dr. R 
noted that Dr. S found no other cause for L'hermitte's sign 
and that a plaque in the cervical spinal cord was indentified 
by MRI in February 2004.  Dr. R therefore felt that it was 
reasonable to assume that the Veteran was experiencing 
symptoms of multiple sclerosis in February 2001 and April 
2001.

D.A.S., who was married to the Veteran from 1981 to 2005, 
wrote in January 2007 that beginning during the Veteran's 
active duty and continuing while they were married he had 
constant low-back muscle pain, patches of numbness in his 
legs and groin, numbness across his shoulder blades, and a 
buzzing electrical sensation down his spine, shoulders, and 
arms when he looked down.  The Veteran periodically 
complained of episodes of numbness at various area of his 
right side from his waist to toes that would last for days, 
with some permanent numbness prior to his neck injury.  Ms. S 
wrote that the Veteran had sought medical care since his Air 
Force service but was discouraged because he felt that his 
symptoms were not being taken seriously or that he was not 
being believed.  She also wrote that the Veteran had great 
difficulty remembering events and conversations.

The Board also notes that the Veteran has submitted medical 
literature regarding multiple sclerosis.  

After a careful review of the evidence, the Board finds that 
a preponderance of the evidence is against the Veteran's 
claim of service connection for multiple sclerosis.  The 
Veteran was found to have spotty numbness in his right leg at 
1983 treatment for his right knee.  However, the diagnosis 
did not include reference to multiple sclerosis, and it 
indicated that the lumbosacral strain was "superimposed on 
old neurologic syndrome from his generalized smallpox 
problem."  Dr. N opined in September 1987 that the Veteran's 
smallpox vaccination evidently produced a demyelinating 
central nervous system process.  However, he felt that the 
Veteran's problem was of intraspinal origin.  October 1987 
and March 1988 private treatment notes indicate that the 
Veteran continued to have L'hermitte's sign, but there was no 
reference to multiple sclerosis.

At the private neurological evaluation in April 2001, the 
physicians opined that the Veteran's L'hermitte's sign was 
secondary to his prior cervical spine injury, and there was 
no evidence of myelopathy on examination.

The Veteran was diagnosed with multiple sclerosis at November 
2004 VA treatment.  Dr. A wrote in his October 2005 letter 
that the Veteran had patchy areas of hypesthesia on his body 
during his active service and that this is common with 
multiple sclerosis, although many physicians misunderstand 
it.  Dr. A also wrote that L'hermitte's sign is a common 
finding with multiple sclerosis.  The record does not 
indicate that Dr. A examined or treated the Veteran, or that 
he reviewed his records.  While the Board respects the 
medical expertise of Dr. A, it has been held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described).  We 
recognize that such a medical report cannot be rejected 
solely because it is based upon a history supplied by the 
veteran, but the critical question is whether it is credible 
in light of all the evidence in the record.  Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 
19 Vet. App. 427, 432 (2006) (Board may reject such 
statements of the veteran if rebutted by the overall weight 
of the evidence).

The Board is aware that review of the Veteran's claims file 
is not a strict requirement for a private medical opinion, 
although the probative value of a medical opinion is 
dependent upon whether the clinician had access to, or was 
otherwise informed of, the relevant facts of the case.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  However, 
Dr. A's statement essentially indicates that the symptoms he 
discussed may or may not have been due to multiple sclerosis.  
Such a statement does not provide a sufficient degree of 
medical certainty for a finding of service connection.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that a claimed disorder "may or 
may not" be related to service is too speculative to 
establish any such relationship); Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative).  See also 38 C.F.R. § 
3.102 (reasonable doubt does not include resort to 
speculation or remote possibility).

Dr. S, the VA examiner, noted that it is virtually impossible 
to determine when multiple sclerosis begins in a particular 
individual, and that he felt that the earliest that the 
diagnosis could be established for the Veteran was November 
2004.  He also opined that the Veteran's smallpox vaccination 
could not have led to the development of multiple sclerosis.  
Dr. R felt it reasonable to assume that the Veteran was 
experiencing symptoms of multiple sclerosis in February 2001 
and April 2001.  However, he did not indicate that the 
Veteran experienced symptoms of multiple sclerosis during 
service or within seven years after service.

We recognize the sincerity of the arguments advanced by the 
Veteran and Ms. S to the effect that his multiple sclerosis 
is service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  See also Robinson v. Shinseki, No. 2008-
7096 (Fed. Cir. March 3, 2009) (confirming that, "in some 
cases, lay evidence will be competent and credible evidence 
of etiology").  However, multiple sclerosis requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

Because the evidence preponderates against the claim of 
service connection for multiple sclerosis, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.




ORDER

Service connection for multiple sclerosis is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


